Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 12 and 17.

Modica et al. (Publication No. US 20140248900 A1) discloses a system receives mobile device data from a plurality of mobile devices. The system compares the mobile device data with cartographic data representing a structure and determines a structure access characteristic based on the comparison. The structure access characteristic may be the location of an entrance or exit to the structure. The structure access characteristic may also be a structure access type, a structure access status, a structure access schedule, or any other structure access characteristic.

Liu et al. (Publication No. 20180060664 A1) discloses an architecture that detects entrances on building facades. In a first stage, scene geometry is exploited and the multi-dimensional problem is reduced down to a one-dimensional (1D) problem. Entrance hypotheses are generated by considering pairs of locations along lines exhibiting strong gradients in/ the transverse direction. In a second stage, a rich set of discriminative image features for entrances is explored according to constructed designs, specifically focusing on properties such as symmetry and color consistency, for example. Classifiers (e.g., random forest) are utilized to perform automatic feature selection and entrance classification. In another stage, a joint model is formulated in three dimensions (3D) for entrances on a given facade, which enables the exploitation of physical constraints between different entrances on the same facade in a systematic manner to prune false positives, and thereby select an optimum set of entrances on a given facade.

	
	Yan et al. (US Patent No. US 9275302 B1) discloses a two-dimensional (2D) image and a three-dimensional (3D) of an environment may be captured. Upon identifying a location and/or contour of an object from the 3D image, the object from the 3Dimage may be mapped onto the 2D image. The object, including its location and contour, may be identified from the 2D image. Based at least partly on a comparison between the object from the 3Dimage and the object from the 2D image, a disparity may be calculated. The location and contour of the object may be determined when it is determined that the disparity is less than or equal to a predetermined threshold. Otherwise, the object from the 3D image may be remapped onto the 2Dimage.

The features “identifying surfel data for a portion of the map closest to a map element feature comprising the candidate entrance location;” and “determining an entrance location of the structure by refining the candidate entrance location based on the identified surfel data” when taken in the context of claims 1, 12 and 17 as whole, were not uncovered in the prior art of teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668